
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.6


FIFTH AMENDED AND RESTATED EXCHANGE AGREEMENT


        THIS FIFTH AMENDED AND RESTATED EXCHANGE AGREEMENT (this "Agreement"),
dated as of October 15, 2008, is entered into among BUCKEYE GP HOLDINGS L.P., a
Delaware limited partnership ("Holdco"), BUCKEYE GP LLC, a Delaware limited
liability company (the "General Partner"), BUCKEYE PARTNERS, L.P., a Delaware
limited partnership (the "Partnership"), MAINLINE L.P., a Delaware limited
partnership (the "OLP GP"), BUCKEYE PIPE LINE COMPANY, L.P., a Delaware limited
partnership ("BPLCLP"), LAUREL PIPE LINE COMPANY, L.P., a Delaware limited
partnership ("Laurel"), EVERGLADES PIPE LINE COMPANY, L.P., a Delaware limited
partnership ("Everglades"), and BUCKEYE PIPE LINE HOLDINGS, L.P., a Delaware
limited partnership (collectively with BPLCLP, Laurel, and Everglades, the
"Operating Partnerships").


WITNESSETH:


        WHEREAS, Buckeye Pipe Line Company LLC, a Delaware limited liability
company (the "Former GP"), Buckeye Management Company LLC, a Delaware limited
liability company ("BMC"), Glenmoor LLC, a Delaware limited liability company
("Glenmoor"), the Partnership and the Operating Partnerships entered into the
Exchange Agreement, dated as of August 12, 1997 (the "Original Agreement"), the
transactions contemplated by which were consummated on such date effective as of
11:59 P.M.;

        WHEREAS, the Original Agreement was amended and restated in its entirety
on May 2, 2002, as of May 4, 2004, as of December 15, 2004 and as of August 9,
2006 (as so amended and restated, the "Prior Agreement");

        WHEREAS, the Partnership is governed pursuant to an Amended and Restated
Agreement of Limited Partnership (the "Master Partnership Agreement"), dated as
of April 14, 2008, between the General Partner and the limited partners of the
Partnership (the "Limited Partners"), as amended; the Operating Partnerships,
are governed pursuant to similar Amended and Restated Agreements of Limited
Partnership, each dated as of August 9, 2006, as amended, between the OLP GP and
the Partnership (collectively, the "Operating Partnership Agreements");

        WHEREAS, in connection with the Original Agreement, the Partnership
(i) issued limited partnership units of the Partnership ("LP Units") to Buckeye
Pipe Line Services Company, a Pennsylvania corporation (the "Company"), whose
shares of capital stock are owned by the Buckeye Pipe Line Services Company
Employee Stock Ownership Plan Trust (referred to herein as the "ESOP") in
exchange for shares of Glenmoor stock (the "Exchange Shares"), and
(ii) contributed an undivided interest in the Exchange Shares to the Operating
Partnerships as of the date of the Original Agreement;

        WHEREAS, the Operating Partnerships transferred and assigned the
Exchange Shares to the Former GP as of the date of the Original Agreement in
exchange for the release of certain obligations that the Partnership had to BMC
(as the former general partner of the Partnership) and the Former GP, and the
Operating Partnerships had to the Former GP; Glenmoor and BMC caused the
Former GP to receive the Exchange Shares and to release such obligations of the
Partnership and the Operating Partnerships; and the Exchange Shares were further
transferred by the Former GP to BMC and by BMC to Glenmoor;

        WHEREAS, the General Partner was the general partner of the Operating
Partnerships, and pursuant to an Amended & Restated Contribution, Conveyance and
Assumption Agreement dated August 9, 2006, assigned its general partner
interests in the Operating Partnerships and all its right, title and interest in
the Prior Agreement, to the extent relating to the role of general partner of
the Operating Partnerships, to the OLP GP (the "Assignment Agreement");

--------------------------------------------------------------------------------



        WHEREAS, Holdco became a party to this Agreement on August 18, 2006,
when MainLine Sub LLC, the former party to this Agreement and a wholly owned
subsidiary of Holdco, was merged with and into Holdco; and

        WHEREAS, the parties to the Prior Agreement desire to amend and restate
the Prior Agreement in its entirety to amend the provisions of this Agreement
allocating responsibility for the compensation of certain executives.

        NOW, THEREFORE, the parties hereto, intending to be legally bound,
hereby agree as follows:


ARTICLE I

THE EXCHANGE


        Upon the terms and subject to the conditions of this Agreement, the
Operating Partnerships have transferred and assigned the Exchange Shares to the
Former GP in exchange for the release of certain obligations of the Partnership
to BMC (as the former general partner of the Partnership) and the Former GP, and
of the Operating Partnerships to the Former GP, as set forth in Article II
below.


ARTICLE II

RELEASE OF OBLIGATIONS


        2.01    Obligations to Reimburse for Executive Compensation.    (a) Upon
the terms and subject to the conditions of this Agreement, the General Partner
and the OLP GP, for themselves and their affiliates, successors and assigns,
hereby confirm that they have irrevocably released, relinquished and discharged
the Partnership and the Operating Partnerships from any and all liability,
obligation, claim, demand, action or suit of any kind or nature, in law or in
equity, whatsoever, known or unknown, which may be asserted for or on account of
or arising out of or in any manner relating to the Partnership's and/or the
Operating Partnerships' obligations pursuant to Section 7.4(b) of the Master
Partnership Agreement and the Operating Partnership Agreements or otherwise to
reimburse the General Partner, the OLP GP or their affiliates for total
compensation, including all benefits, paid for the four highest salaried
officers performing duties for the General Partner with respect to the functions
of operations, finance, legal, marketing and business development, treasury, or
performing the function of President of the General Partner ("Executive
Compensation Liabilities") for the period beginning on the date of the Original
Agreement and continuing through December 31, 2008. Nothing in this
Section 2.01(a) shall be deemed to have waived the obligations of the
Partnership and the Operating Partnerships to reimburse the General Partner and
the OLP GP for (i) employee fringe benefits and retirement benefits for their
executives relating to services performed prior to the date of the Original
Agreement, (ii) obligations under severance agreements with their executives to
the extent currently reimbursable under the Master Partnership Agreement or
(iii) any obligations in respect of their executives which are not related to
compensation, including, without limitation, indemnification obligations
(collectively, the "Excluded Obligations").

        (b)   The Partnership and the Operating Partnerships hereby reassume all
Executive Compensation Liabilities arising on and after January 1, 2009;
provided, however, that for the avoidance of doubt, such reassumption shall not
include (i) any obligations of Holdco, MainLine Management LLC or the General
Partner to any of the Executives pursuant to employment or severance agreements
or arrangements (other than the Excluded Obligations) entered into between
Holdco, MainLine Management LLC or the General Partner and such Executive prior
to January 1, 2009, or (ii) any bonus payments to the Executives for 2008, in
each case regardless of when such obligations become payable. In consideration
of such reassumption, beginning with the calendar year starting January 1, 2009,
Holdco shall make an annual payment calculated in accordance with Schedule A
hereto, which amount may be paid on such terms and in such

2

--------------------------------------------------------------------------------



installments during or after any calendar year as may be mutually agreed by
Holdco and the Partnership (the "Annual Fixed Payment"). The Partnership and the
Operating Partnerships acknowledge that so long as Holdco has no operations
separate from its ownership of the General Partner, the Executive Compensation
Liabilities assumed by the Partnership and the Operating Partnerships shall
include all compensation and benefits payable to such officers, and the Annual
Fixed Payment shall be deemed to include reimbursement by Holdco to the
Partnership and the Operating Partnerships in respect of total compensation
payable to the same persons for any services performed by such persons as
officers of Holdco.

        (c)   Holdco, the General Partner and the OLP GP agree, unless the
General Partner is removed as general partner of the Partnership, to perform the
executive level functions referred to in Section 2.01(a) for the benefit of the
Partnership and the Operating Partnerships in a manner satisfactory to the board
of directors of the General Partner.

        2.02    ESOP Obligations Generally.    As of December 15, 2004, Holdco
acknowledges that it has received all reimbursements due to it from the
Partnership and the Operating Partnerships pursuant to the terms of the Prior
Agreement in respect of (i) cash contributions made or to be made by the Company
to the ESOP pursuant to the terms of the ESOP trust agreement, as necessary for
the ESOP to make all payments of principal, interest and premium due under the
Note Agreement, dated as of May 4, 2004, among the ESOP, The Prudential
Insurance Company of America, Pruco Life Insurance Company and Pruco Life
Insurance Company of New Jersey (the "Note Agreement"), (ii) cash deposits made
or to be made by the Company pursuant to an obligation to maintain a minimum
value of collateral pledged to secure the obligations of the ESOP or the Company
in respect of the Note Agreement, (iii) income taxes incurred by the Company on
the sale of LP Units made to satisfy the redemption obligations described in
Section 2.03 below, and (iv) routine administrative charges and expenses common
to employee stock ownership plans incurred in connection with the operation of
the ESOP. Each of Holdco, the General Partner and the OLP GP hereby release,
relinquish and discharge the Partnership and the Operating Partnerships from any
and all further liability, obligation, claim, demand, action or suit of any kind
or nature, in law or in equity, whatsoever, known or unknown, which may be
asserted for or on account of or arising out of or in any manner relating to the
foregoing obligations under the Prior Agreement.

        2.03    No ESOP Contributions for Departing Employees.    Holdco, the
General Partner and the OLP GP acknowledge that neither the Partnership nor the
Operating Partnerships shall be obligated to reimburse Holdco, the General
Partner or the OLP GP for obligations to redeem the ESOP accounts of departing
employees upon the termination of their employment with the Company, or for any
other costs or expenses of or relating to the operation of the ESOP other than
those specified in Section 2.02 above.

        2.04    Representations and Warranties.    Holdco, the General Partner
and the OLP GP hereby represent and warrant to the Partnership and the Operating
Partnerships, as of the date of the Original Agreement, that (a) neither the
Company nor any entity treated as a single employer with the Company under
Sections 414(b), 414(c), 414(m), or 414(o) of the Internal Revenue Code of 1986,
as amended (the "Code"), or Section 4001(b) of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA"), has incurred any liability under any
provision of ERISA or other applicable law relating to the ESOP; (b) the ESOP
has been administered, in all material respects, in compliance with its terms
and complies, both in form and operation, with the applicable provisions of
ERISA (including, without limitation, the funding and prohibited transactions
provisions thereof), the Code and other applicable laws; and (c) the ESOP has
been determined by the Internal Revenue Service to be qualified within the
meaning of Section 401 of the Code, and none of Holdco, the General Partner or
the OLP GP is aware of any fact or circumstances which would adversely affect
the qualified status of the ESOP.

3

--------------------------------------------------------------------------------




ARTICLE III

AGREEMENT TO ACT AS GENERAL PARTNER


        3.01    Failure to Act as General Partner Over the ESOP
Period.    Except to the extent this obligation is assumed by a successor
general partner(s) pursuant to Section 3.02, the General Partner and the OLP GP
shall continue to serve as the general partner of the Partnership and the
Operating Partnerships, respectively, until all principal, interest and premium
is paid in full under the Note Agreement and under any agreements or instruments
replacing the Note Agreements have been repaid, unless the Partnership shall be
sooner dissolved under Section 14.1(d) of the Master Partnership Agreement. Each
Party hereto hereby (i) consents to the transactions set forth in the Assignment
Agreement, including the assignment of all general partner interests in the
Operating Partnerships by the General Partner to the OLP GP, and (ii) agrees
that the consummation of such transactions did not violate any provision of the
Prior Agreement.

        3.02    Assumption of Obligations by a Successor General Partner.    If
the General Partner or the OLP GP is removed as general partner of the
Partnership or one or more of the Operating Partnerships, respectively, during
the ESOP Period (but not if the General Partner or the OLP GP voluntarily
withdraws as general partner) pursuant to Section 13.1(b) of the Master
Partnership Agreement, or if the General Partner or the OLP GP transfers its
general partner interests in the Partnership or the Operating Partnerships
pursuant to Section 11.1 of the Master Partnership Agreement, the General
Partner or the OLP GP may cause the successor general partner of the Partnership
and the Operating Partnerships, respectively, to assume its respective
obligations, liabilities and duties under this Agreement.


ARTICLE IV

GENERAL PROVISIONS


        4.01    Entire Agreement.    This Agreement supersedes all prior
discussions and agreements among the parties hereto with respect to the subject
matter hereof and contains the sole and entire agreement among the parties
hereto with respect to the subject matter hereof.

        4.02    Headings.    The headings used in this Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof.

        4.03    Waiver and Amendment.    No failure by any party to insist upon
the strict performance of any covenant, duty, agreement or condition of this
Agreement or to exercise any right or remedy consequent upon a breach thereof
shall constitute a waiver of any such breach or of any other covenant, duty,
agreement or condition. Any amendment to this Agreement shall be effective only
if in writing signed by each of the parties hereto.

        4.04    Severability.    If any provision of this Agreement is or
becomes invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions hereof, or of such provision in
other respects, shall not be affected thereby.

        4.05    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware applicable to a
contract executed and performed in such State, without giving effect to the
conflicts of laws principles thereof.

        4.06    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

        [signatures follow on next page]

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, each party hereto has caused this Agreement amending
and restating the Prior Agreement to be signed by its officer duly authorized as
of the date first above written.

    BUCKEYE GP HOLDINGS L.P.
 
 
By: MAINLINE MANAGEMENT LLC,
as General Partner
 
 
By:
 
/s/ FORREST E. WYLIE


--------------------------------------------------------------------------------

Name: Forrest E. Wylie
Title: Chief Executive Officer
 
 
BUCKEYE GP LLC
 
 
By:
 
/s/ FORREST E. WYLIE


--------------------------------------------------------------------------------

Name: Forrest E. Wylie
Title: Chief Executive Officer
 
 
MAINLINE L.P.
 
 
By: MAINLINE GP, INC.,
as General Partner
 
 
By:
 
/s/ FORREST E. WYLIE


--------------------------------------------------------------------------------

Name: Forrest E. Wylie
Title: Chief Executive Officer
 
 
BUCKEYE PARTNERS, L.P.
 
 
By: BUCKEYE GP LLC, as General Partner
 
 
By:
 
/s/ STEPHEN C. MUTHER


--------------------------------------------------------------------------------

Name: Stephen C. Muther
Title: President

        [SIGNATURES CONTINUE ONTO NEXT PAGE]

5

--------------------------------------------------------------------------------



        [SIGNATURES CONTINUED FROM PREVIOUS PAGE]

    BUCKEYE PIPE LINE COMPANY, L.P.
 
 
By: MAINLINE L.P.,
as General Partner
 
 
By: MAINLINE GP, INC.,
as General Partner
 
 
By:
 
/s/ STEPHEN C. MUTHER


--------------------------------------------------------------------------------

Name: Stephen C. Muther
Title: President
 
 
LAUREL PIPE LINE COMPANY, L.P.
 
 
By: MAINLINE L.P.,
as General Partner
 
 
By: MAINLINE GP, INC.,
as General Partner
 
 
By:
 
/s/ STEPHEN C. MUTHER


--------------------------------------------------------------------------------

Name: Stephen C. Muther
Title: President
 
 
EVERGLADES PIPE LINE COMPANY, L.P.
 
 
By: MAINLINE L.P.,
as General Partner
 
 
By: MAINLINE GP, INC.,
as General Partner
 
 
By:
 
/s/ STEPHEN C. MUTHER


--------------------------------------------------------------------------------

Name: Stephen C. Muther
Title: President

        [SIGNATURES CONTINUE ONTO NEXT PAGE]

6

--------------------------------------------------------------------------------



        [SIGNATURES CONTINUED FROM PREVIOUS PAGE]


 
 
BUCKEYE PIPE LINE HOLDINGS, L.P.
 
 
By: MAINLINE L.P.,
as General Partner
 
 
By: MAINLINE GP, INC.,
as General Partner
 
 
By:
 
/s/ STEPHEN C. MUTHER


--------------------------------------------------------------------------------

Name: Stephen C. Muther
Title: President

7

--------------------------------------------------------------------------------




Schedule A

Calculation of Annual Fixed Payment


 
  Assumed
Salaries
Sample
Calculation*   Actual 2009
Salaries
Calculation**  

Aggregate Annual Base Salaries for four highest paid executives

  $ 1,350,000   $ 1,350,000  

Benefits

    30 %   30 %

Plus: Benefits

   
405,000    
405,000              

Total Base and Benefits

  $ 1,755,000   $ 1,755,000  

Cushion

    15.0 %   15.0 %

Base + Benefits + Cushion

  $ 2,018,250   $ 2,018,250  

Annual Incentive Compensation Opportunity(1)

 
$
1,350,000  
$
1,350,000  

Cushion

    15.0 %   15.0 %

Annual Incentive Compensation + Cushion

  $ 1,552,500   $ 1,552,500  

Fixed Annual Payment

 
$
3,570,750  
$
3,570,750  

--------------------------------------------------------------------------------

(1)100 percent of Aggregate Annual Base Salaries

*The total salary amount in this column is only for the purpose of showing a
sample calculation. The actual 2009 aggregate annualized Base Salaries for the
four highest paid executives will be set by the Compensation Committee of
Buckeye GP LLC and will differ from the sample amount above. The included
salaries are for the Chief Executive Officer, President, Chief Financial Officer
and Chief Operating Officer.

**Reflects the determination of the actual 2009 aggregate annualized Base
Salaries for the four highest paid executives.

8

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.6



FIFTH AMENDED AND RESTATED EXCHANGE AGREEMENT
WITNESSETH
ARTICLE I THE EXCHANGE
ARTICLE II RELEASE OF OBLIGATIONS
ARTICLE III AGREEMENT TO ACT AS GENERAL PARTNER
ARTICLE IV GENERAL PROVISIONS
Schedule A Calculation of Annual Fixed Payment
